Russell, J.
The evidence authorized the conviction of the plaintiff in error, and there was no error in overruling his petition for certiorari. The fact that the jury believed the single witness for the State, despite the testimony of a number of witnesses whose evidence as to her general bad reputation was used for the purpose of impeachment, affords no ground for setting aside the finding. The plaintiff in error can not *30complain that some of his codefendants were unjustly convicted, when his own conviction is authorized by the evidence. Judgment affirmed.
Decided April 2, 1912.
Certiorari; from Greene superior court — Judge J. B. Park. December 15, 1911.
Hamilton McWhorter Jr., J. G. Foust, for plaintiff in error.
Joseph E. Pottle, solicitor-general, James Davison, contra.